Defendants have appealed from a judgment in plaintiff’s favor in the sum of $3,899.16, based on the verdict of a jury rendered at a Delaware Trial Term of the Supreme Court. Plaintiff contracted to sell to defendants a herd of dairy cows, hay and silage and defendants agreed to purchase the same. Plaintiff contends that the consideration of the sale was $14,000. Defendants assert that it was $11,000, which sum they paid plaintiff. He brought an action to recover the difference and the jury gave him a verdict for the amount of his claim. Plaintiff also contended that he was entitled to the sum of $731.03, being the proceeds of a milk check. The jury found in favor of the plaintiff on that item. Only questions of fact are involved. Judgment unanimously affirmed, with costs and disbursements to the plaintiff. Present — Poster, P. J., Heffernan, Deyo, Bergan and Coon, JJ. [See 279 App. Div. 835.]